DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because fig. 6 is low resolution, such that text thereon is unreadable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1–20 are objected to because of the following informalities:
Independent claims 1, 8, and 16 should each have a comma placed between “occurring” and “allowing” on their second-to-last lines.
Claim 8, lines 2–3, should be amended to recite either, “wherein the controller is configured to,” or, “the controller [[is]] being configured to.”
Line 2 of each of claims 9 and 17 should be amended to recite, “configured to at least . . . .”
Claims 2–7, 10–15, and 18–20 are objected to due to dependency upon objected-to claims.

Claim Commentary — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Office has considered whether the “plurality of switches” limitation of claim 7, 15, and 20 render each claim indefinite for failing to make clear whether these switches are in addition to, or replace, the switch of each respective independent claim. The Office finds that, in light of the disclosure, it’s clear that the plurality of switches takes over the nondescriptly single switch limitation in each independent claim, and therefore that each claim is definite.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 4, 6, 8, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitz et al. (US Pat. 6,246,831).
Claim 1: Seitz discloses a heater control system, comprising:
5a fluid heater (fig. 1) including at least one heating element (5a–5d) that is operatively controlled by a switch (3a–3d; 282);
a controller (283; col. 27, ln. 66 to col. 28, ln. 24) that is connected to the switch (see 282 and 283 in fig. 8), wherein the controller is configured to:
determine whether a temperature associated with the fluid heater (sensed by 7a–7e) is below 10a predetermined temperature threshold (established by 8a and 8b);
determine whether a zero-crossing event is occurring (col. 28, lns. 13–16, “Optical coupler 283 will conduct for one or more half-cycles of the AC line and a zero potential is sensed across output terminals 287 and 288”); and
cause the switch to transition to an operational state when the temperature is below the predetermined temperature threshold and a zero- crossing event is occurring, allowing current to flow through at least one heating 15element of the fluid heater (see col. 27, ln. 66 to col. 28, ln. 24 explaining the interaction between triac 282 and zero-crossing optical coupler 283).
Claim 3: Seitz discloses an electromagnetic radiation source (necessary and inherent to actuate the optical coupler 283), wherein the controller is configured to cause the electromagnetic radiation source to emit electromagnetic radiation to cause the switch to transition to 25the operational state when the temperature is below the predetermined temperature threshold allowing current to flow through the at least one heating element (again, necessary and inherent given how the function of the optical coupler 283 described between col. 27, ln. 66 and col. 28, ln. 24, as well as how an optical coupler functions, i.e. by sending and receiving a light signal).
Claim 4: Seitz discloses the switch comprising an optical (by virtue of optical coupler 283) bidirectional triode thyristor (by definition, a triac 282) that is configured to transition to the operational state when 30the optical bidirectional triode thyristor detects the electromagnetic radiation (described between col. 27, ln. 66 and col. 28, ln. 24).
Claim 6: Seitz discloses the fluid heater comprising a single phase resistive fluid heater (figs. 11–18 and col. 13, ln. 23).
Claim 8: Seitz discloses a heater control, comprising:
15a controller (283; col. 28, ln. 66 to col. 28, ln. 24) that is connected to a switch (see 282 and 283 in fig. 8) that is connected to a fluid heater (5), the controller being configured to:
determine whether a temperature associated with the fluid heater (sensed by 7a–7e) is below a predetermined temperature threshold (established by 8a and 8b);
determine whether a zero-crossing event is occurring (col. 28, lns. 13–16, “Optical coupler 283 will conduct for one or more half-cycles of the AC line and a zero potential is sensed across output terminals 287 and 288”); and
20cause the switch to transition to an operational state when the temperature is below the predetermined temperature threshold and a zero- crossing event is occurring, allowing current to flow through at least one heating element of the fluid heater (see col. 27, ln. 66 to col. 28, ln. 24 explaining the interaction between triac 282 and zero-crossing optical coupler 283).
Claim 11: Seitz discloses an electromagnetic radiation source (necessary and inherent to actuate the optical coupler 283), wherein the controller is configured to cause the electromagnetic radiation source to emit electromagnetic radiation to cause the switch to transition to the operational state when the temperature is below the predetermined temperature 5threshold and the zero-crossing event is occurring allowing current to flow through the at least one heating element (again, necessary and 
Claim 12: Seitz discloses the switch comprises an optical (by virtue of optical coupler 283) bidirectional triode thyristor (by definition, a triac 282) that is configured to transition to the operational state when 10the optical bidirectional triode thyristor detects the electromagnetic radiation (described between col. 27, ln. 66 and col. 28, ln. 24).
Claim 1514: Seitz discloses the fluid heater comprising a single phase resistive fluid heater (figs. 11–18 and col. 13, ln. 23).  

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz as applied to claims 1 and 8 above, and further in view of Liang (US Pub. 2013/0279891).
Seitz does not disclose, in total, discloses a pump driving circuit that is configured to at least one of pulse-width modulate and phase modulate an alternating current (AC) signal, wherein the modulated AC signal is provided to a pump 20that is configured to regulate a flow rate of fluid within the fluid heater.
However, Seitz nonetheless discloses using pulse width modulation of an AC signal (see col. 30, ln. 66 to col. 31, ln. 24 discussing a “digital power modulator” and an “AC supply”).
Furthermore, Liang discloses a pump driving circuit (para. 66, “pulse width modulation speed control”) that is configured to pulse-width modulate a current signal (necessary and inherent with pulse width modulation), wherein the modulated signal is provided to a pump (32) 20that is configured to regulate a flow rate of fluid within a fluid heater (10, 12).
Therefore, it would have been obvious to one of ordinary skill in the art to add the pump driving circuit of Liang to the heater control system of Seitz to regulate a flow of fluid within the fluid heater.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz as applied to claims 1 and 8 above, and further in view of Wang (CN 2410665 Y; referencing the translation filed by Applicant on 2 January 2020).
Seitz does not disclose, in total, a pulse-width modulation device that is configured to generate a pulse-width modulated signal based upon a difference between the temperature and the predetermined temperature threshold.

It would have been obvious to one of ordinary skill in the art to implement the pulse-width modulation device of Wang into the heater control system of Seitz to regulate the temperature.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz as applied to claims 1 and 8 above, and further in view of Gustavsson (US Pat. 5,870,423).
Seitz does not disclose, in total, a plurality of switches and its fluid heater includes a phase characteristic, wherein the number of the plurality of switches corresponds to the phase characteristic. Instead, Seitz uses an eight-phase pulse-width modulation.
However, an arrangement that uses a three phase heating power supply with three switches is well known as an arrangement that conveniently provides equal power to three different heating elements. See, for example, Gustavsson disclosing three-phase conductors, L1, L2, L3 connected to respective thyristors V1, V2, V3 and heaters R1, R2, R3.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the single-phase four-heater arrangement of Seitz with the three phase heater and switch arrangement taught by Gustavsson to conveniently provide equal power to three different heating elements.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz as applied to claim 11 above, and further in view of Engelmann (US Pat. 4,138,607).
Seitz is silent regarding its electromagnetic radiation source comprising a light-emitting diode.
.
Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Wang.
Claim 16: Seitz discloses a heater control system, comprising:
a fluid heater (fig. 1) including at least one heating element (5a–5d) that is operatively controlled 25by a switch (3a–3d; 282);
a controller (283) that is connected to the switch (see 282 and 283 in fig. 8), wherein the controller is configured to:
determine whether a temperature associated with the fluid heater (sensed by 7a–7e) is below 30a predetermined temperature threshold (established by 8a and 8b); and
determine whether a zero-crossing event is occurring (“col. 28, lns. 13–16, “Optical coupler 283 will conduct for one or more half-cycles of the AC line and a zero potential is sensed across output terminals 287 and 288”).
Seitz does not disclose, in total, a pulse-width modulation device that generates a pulse-width modulated signal to control the switch when the temperature is below the predetermined temperature threshold and the zero-crossing event is occurring, allowing current to flow through the at least one heating element.
However, Wang solves an analogous problem by teaching a pulse-width modulation device (page 1 of description, “modulation signal circuit”) that generates a pulse-width modulated signal (page 1, “the modulation signal circuit is a circuit that generates a certain frequency”) to control a switch (triac 
It would have been obvious to one of ordinary skill in the art to implement the pulse-width modulation device of Wang into the heater control system of Seitz to regulate the temperature.
Claim 18: Seitz discloses the switch comprising an optical (by virtue of optical coupler 283) bidirectional triode thyristor (by definition, a triac 282) that is configured to transition to an operational state when the optical bidirectional triode thyristor detects electromagnetic radiation generated by an electromagnetic radiation source controlled by the controller (described between col. 27, ln. 66 and col. 28, ln. 24).
Claim 19: Seitz discloses the fluid heater comprising a single phase resistive fluid heater (figs. 11–18 and col. 13, ln. 23).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Wang as applied to claim 16 above, and further in view of Liang.
Seitz does not disclose, in total, discloses a pump driving circuit that is configured to at least one of pulse-width modulate and phase modulate an alternating current (AC) signal, wherein the modulated AC signal is provided to a pump 20that is configured to regulate a flow rate of fluid within the fluid heater.
However, Seitz nonetheless discloses using pulse width modulation of an AC signal (see col. 30, ln. 66 to col. 31, ln. 24 discussing a “digital power modulator” and an “AC supply”).
Furthermore, Liang discloses a pump driving circuit (para. 66, “pulse width modulation speed control”) that is configured to pulse-width modulate a current signal (necessary and inherent with pulse 
Therefore, it would have been obvious to one of ordinary skill in the art to add the pump driving circuit of Liang to the heater control system of Seitz to regulate a flow of fluid within the fluid heater.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Wang as applied to claim 16 above, and further in view of Gustavsson.
Seitz does not disclose, in total, a plurality of switches and its fluid heater includes a phase characteristic, wherein the number of the plurality of switches corresponds to the phase characteristic. Instead, Seitz uses an eight-phase pulse-width modulation.
However, an arrangement that uses a three phase heating power supply with three switches is well known as an arrangement that conveniently provides equal power to three different heating elements. See, for example, Gustavsson disclosing three-phase conductors, L1, L2, L3 connected to respective thyristors V1, V2, V3 and heaters R1, R2, R3.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the single-phase four-heater arrangement of Seitz with the three phase heater and switch arrangement taught by Gustavsson to conveniently provide equal power to three different heating elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761